 Case 3:17-cv-01362 Document 1263 Filed 04/09/21 Page 1 of 5 PageID #: 42865




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,
     Plaintiff,

v.
                                              CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
      Defendants.
________________________________

CABELL COUNTY COMMISSION,
    Plaintiff,

v.
                                              CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
    Defendants.


                 THE PARTIES’ JOINT STIPULATION RELATING TO
              BIFURCATION OF TESTIMONY OF DR. CRAIG J. MCCANN

       The parties stipulate as follows regarding Plaintiffs’ Motion in Limine to Permit

Bifurcation of Testimony of Dr. Craig J. McCann:

        1.    The Plaintiffs, City of Huntington and Cabell County Commission, filed a motion
asking the Court to permit the Plaintiffs to bifurcate the direct testimony of expert witness Dr.
Craig J. McCann (“Plaintiffs’ Bifurcation Motion”). See ECF No. 1249.

     2.       As set forth in Plaintiffs’ Bifurcation Motion, the Plaintiffs intend to bifurcate Dr.
McCann’s testimony into two phases:

           a. Phase 1: Plaintiffs will seek to use Dr. McCann as a sponsoring witness to admit
              ARCOS data and FRE 1006 compilations; and

           b. Phase 2: Plaintiffs intend to recall Dr. McCann as an expert witness to testify
              regarding his application of alleged suspicious order monitoring system (SOMS)
              algorithms to the ARCOS data.

        3.     Plaintiffs have agreed to disclose to Defendants the summaries and compilations
of the ARCOS data that they intend to introduce during Phase 1 of Dr. McCann’s testimony two
weeks prior to him being called at trial.
 Case 3:17-cv-01362 Document 1263 Filed 04/09/21 Page 2 of 5 PageID #: 42866




       4.      Based on the above representations regarding the separateness of Phase 1 and
Phase 2 and their respective scopes, and the disclosure requirement in Paragraph 3, Defendants
agree not to oppose Plaintiffs’ Bifurcation Motion.

       5.     Defendants reserve all other rights to object to the admissibility of Dr. McCann’s
testimony, and any supporting documents that Plaintiffs intend to introduce, under the Federal
Rules of Evidence.




                                                    Respectfully Submitted,

                                                    Cardinal Health, Inc.

                                                    /s/ Steven R. Ruby
                                                    Steven R. Ruby (WVSB #10752)
                                                    Raymond S. Franks II (WVSB #6523)
                                                    CAREY DOUGLAS KESSLER & RUBY
                                                    PLLC
                                                    707 Virginia St. E., Ste. 901
                                                    Charleston, West Virginia 25301
                                                    Tel.: (304) 345-1234
                                                    Fax: (304) 342-1105

                                                    /s/ Enu Mainigi
                                                    Enu Mainigi
                                                    F. Lane Heard III
                                                    Ashley W. Hardin
                                                    WILLIAMS & CONNOLLY LLP
                                                    725 Twelfth Street NW
                                                    Tel.: (202) 434-5000
                                                    Fax: (202) 434-5029
                                                    emainigi@wc.com
                                                    lheard@wc.com
                                                    ahardin@wc.com
                                                    Counsel for Cardinal Health, Inc.

                                                    AmerisourceBergen Drug Corporation

                                                    /s/ Gretchen M. Callas
                                                    Gretchen M. Callas (WVSB #7136)
                                                    JACKSON KELLY PLLC
                                                    Post Office Box 553
                                                    Charleston, WV 25322
                                                    Telephone: (304) 340-1000

                                              -2-
Case 3:17-cv-01362 Document 1263 Filed 04/09/21 Page 3 of 5 PageID #: 42867




                                         Facsimile: (304) 340-1050
                                         gcallas@jacksonkelly.com


                                         /s/ Robert A. Nicholas
                                         Robert A. Nicholas
                                         Shannon E. McClure
                                         Joseph J. Mahady
                                         REED SMITH LLP
                                         Three Logan Square
                                         1717 Arch Street, Suite 3100
                                         Philadelphia, PA 19103
                                         Tel: (215) 851-8100
                                         Fax: (215) 851-1420
                                         rnicholas@reedsmith.com
                                         smcclure@reedsmith.com
                                         jmahady@reedsmith.com
                                         Counsel for AmerisourceBergen Drug
                                         Corporation

                                         McKesson Corporation

                                         /s/ Jeffrey M. Wakefield
                                         Jeffrey M. Wakefield (WVSB #3894)
                                         jwakefield@flahertylegal.com
                                         Jason L. Holliday (WVSB #12749)
                                         jholliday@flahertylegal.com
                                         FLAHERTY SENSABAUGH BONASSO
                                         PLLC
                                         P.O. Box. 3843
                                         Charleston, WV 25338-3843
                                         Telephone: (304) 345-0200

                                         /s/ Timothy C. Hester
                                         Timothy C. Hester
                                         Laura Flahive Wu
                                         Andrew P. Stanner
                                         COVINGTON & BURLING LLP
                                         One CityCenter
                                         850 Tenth Street NW
                                         Washington, DC 20001
                                         Tel: (202) 662-5324
                                         thester@cov.com
                                         lflahivewu@cov.com
                                         astanner@cov.com



                                   -3-
Case 3:17-cv-01362 Document 1263 Filed 04/09/21 Page 4 of 5 PageID #: 42868




                                         /s/ Paul W. Schmidt
                                         Paul W. Schmidt
                                         COVINGTON & BURLING LLP
                                         The New York Times Building
                                         620 Eighth Avenue
                                         New York, New York 10018
                                         (212) 841-1000
                                         pschmidt@cov.com
                                         Counsel for McKesson Corporation

                                         Plaintiffs

                                         /s/ Paul T. Farrell, Jr.
                                         Paul T. Farrell, Jr.
                                         (WVSB Bar No. 7443)
                                         FARRELL & FULLER
                                         1311 Ponce De Leon, Suite 202
                                         San Juan, PR 00907
                                         Counsel for Cabell County Commission

                                         /s/ Anne McGinness Kearse
                                         Anne McGinness Kearse
                                         (WVSB No. 12547)
                                         Joseph F. Rice
                                         MOTLEY RICE LLC
                                         28 Bridgeside Blvd.
                                         Mount Pleasant, SC 29464
                                         Tel: 843-216-9000
                                         Fax: 843-216-9450
                                         akearse@motleyrice.com
                                         jrice@motleyrice.com
                                         Counsel for City of Huntington




                                   -4-
 Case 3:17-cv-01362 Document 1263 Filed 04/09/21 Page 5 of 5 PageID #: 42869




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, the forgoing The Parties’ Joint Stipulation Relating

to Bifurcation of Testimony of Dr. Craig J. McCann was sent to Counsel for the Plaintiffs and

Defendants using the Court’s CM/ECF system, which will send notification of such filing to all

counsel of record.



                                                    /s/ Gretchen M. Callas
                                                    Gretchen M. Callas (WVSB # 7136)
